DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. (US 2017/0271446), ( hereinafter, Joshi) in view of .

    PNG
    media_image1.png
    418
    563
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    410
    725
    media_image2.png
    Greyscale

RE Claim 11, Joshi discloses in FIGS. 5C and 6G a semiconductor device comprising:
a handle substrate 400;
a first semiconductor substrate provided on the handle substrate 400, referring to FIGS. 5C and 6G marking above, the first semiconductor substrate 130 having a first-
a second semiconductor substrate 130 provided on the handle substrate 40, the second semiconductor substrate having another first-type portion and another second-type portion that are stacked and interface with each other to form a second substrate p-n junction 120/130 pn1,
wherein the first-type portions of the first semiconductor substrate 130 and second semiconductor substrate 130 each correspond to one of a p-type portion and a n-type portion, and the second-type portions of the first semiconductor substrate and second semiconductor substrate each correspond to the other of the p-type portion and n-type portion;
a first insulating layer portion 210 “interlayer dielectric of silicon oxide” provided between the handle substrate 400 and the first semiconductor substrate 130: and
a second insulating layer portion 210 “interlayer dielectric of silicon oxide” provided between the handle substrate 400 and the second semiconductor substrate 130,
wherein the first semiconductor substrate and the second semiconductor substrate are spaced apart by a trench 370, referring to FIG. 5C. It is the examiner position that the first and second portion of the substrate 130 separated by the trench 370 represents the first and second substrates, since the claim does not distinguish whether or not the first and second substrates are formed form one substrate or from two different substrates, hence meeting the claimed limitation 
RE Claim 12, Joshi discloses a semiconductor device, wherein the first semiconductor substrate and the second semiconductor substrate each comprises silicon [0046].
RE Claim 15, Joshi discloses a semiconductor device, wherein the first-type portions of the first semiconductor substrate and second semiconductor substrate have the substantially same doping level, and the second-type portions of the first semiconductor substrate and second semiconductor substrate have the substantially same doping level, referring to FIG. 3A [0092-0094]. It is the examiner position that the limitation is met, since the pn1 and pn2 junctions are formed of the same layer, hence implicitly mean that the first-type portions of the first semiconductor substrate and second semiconductor substrate have the substantially same doping level, and the second-type portions of the first semiconductor substrate and second semiconductor substrate have the substantially same doping level, hence meeting the claimed limitation.

Response to Arguments
Applicant's arguments filed 12/23/2021, with respect have been fully considered but they are not persuasive. In the instant case, the change in Joshi’s interpretation is necessitated by applicant amendment. In the instant case, the presence of the handle substrate upon which the 2 substrates 130 are formed, with the interlayer dielectric layer 210 is formed therebetween, hence the newly added limitation is still anticipated by Joshi.
 

Allowable Subject Matter
Claims 20-26 are allowed.
Claims 13, 14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898